[Cite as Lytal v. Crawl for Cancer, Inc., 2018-Ohio-2017.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Erin Lytal et al.,                                    :

                 Plaintiffs-Appellants,               :
                                                                          No. 17AP-771
v.                                                    :               (C.P.C. No. 16CV-4963)

Crawl for Cancer, Inc. et al.,                        :            (REGULAR CALENDAR)

                 Defendants-Appellees.                :


                                            D E C I S I O N

                                       Rendered on May 24, 2018


                 On brief: Cooper & Elliott, LLC, and Barton R. Keyes, for
                 appellants. Argued: Barton R. Keyes.

                 On brief: Vorys, Sater, Seymour and Pease LLP,
                 Martha Brewer Motley, and Mitchell A. Tobias, for appellees.
                 Argued: Mitchell A. Tobias.

                   APPEAL from the Franklin County Court of Common Pleas
HORTON, J.
          {¶ 1} Plaintiffs-appellants, Erin Lytal and her mother, Monica Duggan, appeal
from the decision of the Franklin County Court of Common Pleas granting the motion for
judgment on the pleadings under Civ.R. 12(C) to defendants-appellees, Crawl for Cancer,
Inc. ("CFC"), Samantha Green, and Aaron Niemeier. For the reasons set forth below, we
affirm.
I. FACTUAL AND PROCEDURAL BACKGROUND1
          {¶ 2} CFC is a for-profit corporation that organizes an annual "pub crawl" in
Columbus, Ohio, with proceeds benefitting cancer research and persons being treated for


1 The facts are presented as the complaint alleges, as the standard of review requires them to be assumed as

true for purposes of a motion for judgment on the pleadings under Civ.R. 12(C), or as admitted in CFC's
answer. Rayess v. Educational Comm. for Foreign Med. Graduates, 134 Ohio St. 3d 509, 2012-Ohio-5676,
¶ 18.
No. 17AP-771                                                                                2

the disease. Approximately 26 percent of CFC's revenues are donated to cancer research
and treatment. CFC's pub crawl of May 24, 2014 was a seven hour event attended by
approximately 5,500 persons. During the event, participants visited various bars from 1:00
p.m. to 5:00 p.m. before attending an after-hours party from 5:00 p.m. to 8:00 p.m., where
CFC provided 367 kegs of beer. Participants formed teams of 10 to 12 persons and paid CFC
to participate. During the "crawl" portion of the event, CFC assigned each team 5 bars to
visit and provided tickets to redeem 4 pitchers of beer at each bar.
       {¶ 3} One participant, Angela Yeager, drove while intoxicated after leaving the
event. She hit Lytal's car after crossing the center line of the road while driving in the
opposite direction, causing Lytal's car to flip over and land in a nearby field. As a result,
Lytal suffered from numerous broken bones, a lacerated liver, and a traumatic head injury.
Even after two years of medical care and therapy, Lytal did not completely recover and she
anticipates that some of her injuries are permanent.
       {¶ 4} On May 23, 2016, Lytal and Duggan filed suit against CFC, Green, Niemeier,
and five other defendants who were later dismissed. Lytal asserted a claim for "negligent
and malicious conduct" against CFC, Green, and Niemeier, and Duggan asserted a
derivative claim for loss of consortium. (May 23, 2016 Compl.)
       {¶ 5} After answering, CFC, Green, and Niemeier filed a motion for judgment on
the pleadings under Civ.R. 12(C) on July 29, 2016. The trial court granted the motion on
October 3, 2017, on the grounds that, as a matter of law, CFC, Green, and Neimeier owed
no legal duty to Lytal.
       {¶ 6} Lytal and Duggan appealed. They assert the following assignment of error:
               The Trial Court erred when it granted Appellees' motion for
               judgment on the pleadings.

II. STANDARD OF REVIEW
       {¶ 7} Because an appeal of a decision granting a motion for judgment on the
pleadings under Civ.R. 12(C) raises only questions of law, the standard for appellate review
is de novo. Rayess v. Educational Comm. for Foreign Med. Graduates, 134 Ohio St. 3d 509,
2012-Ohio-5676, ¶ 18, citing Perrysburg Twp. v. Rossford, 103 Ohio St. 3d 79, 2004-Ohio-
4362, ¶ 5. A de novo standard also applies to a trial court's determination of whether a
defendant owes a plaintiff a duty of care in a negligence claim, as the existence of a duty of
No. 17AP-771                                                                              3

care is a question of law. Wallace v. Ohio Dept. of Commerce, 96 Ohio St. 3d 266, 2002-
Ohio-4210, ¶ 22.
III. ANALYSIS
       {¶ 8} Civ.R. 12(C) allows any party to move for judgment on the pleadings after the
time for pleading has closed. Motions under Civ.R. 12(C) "are specifically for resolving
questions of law," and a court may consider both the complaint and answer when resolving
such a motion. State ex rel. Midwest Pride IV, Inc. v. Pontious, 75 Ohio St. 3d 565, 570
(1996), citing Peterson v. Teodosio, 34 Ohio St. 2d 161, 166 (1973). "Under Civ.R. 12(C),
dismissal is appropriate where a court (1) construes the material allegations in the
complaint, with all reasonable inferences to be drawn therefrom, in favor of the nonmoving
party as true, and (2) finds beyond doubt, that the plaintiff could prove no set of facts in
support of his claim that would entitle him to relief." Id., citing Lin v. Gatehouse Constr.
Co., 84 Ohio App. 3d 96, 99 (8th Dist.1992).
       {¶ 9} The essential elements of negligence that a plaintiff must prove include: "(1)
the existence of a duty, (2) a breach of duty, and (3) an injury proximately resulting
therefrom." Armstrong v. Best Buy Co., 99 Ohio St. 3d 79, 2003-Ohio-2573, ¶ 8, citing
Menifee v. Ohio Welding Prods., Inc., 15 Ohio St. 3d 75, 77 (1984). In Wallace at ¶ 23, the
Supreme Court of Ohio explained the concept of duty in detail:
               "Duty, as used in Ohio tort law, refers to the relationship
               between the plaintiff and the defendant from which arises an
               obligation on the part of the defendant to exercise due care
               toward the plaintiff." Commerce & Industry Ins. Co., 45 Ohio
               St.3d at 98, 543 N.E.2d 1188; see, also, Huston v.
               Konieczny (1990), 52 Ohio St. 3d 214, 217, 556 N.E.2d 505. This
               court has often stated that the existence of a duty depends upon
               the foreseeability of harm: if a reasonably prudent person
               would have anticipated that an injury was likely to result from
               a particular act, the court could find that the duty element of
               negligence is satisfied. Texler v. D.O. Summers Cleaners &
               Shirt Laundry Co. (1998), 81 Ohio St. 3d 677, 680, 693 N.E.2d
271; Commerce & Industry, 45 Ohio St. 3d at 98, 543 N.E.2d
1188; Menifee v. Ohio Welding Products, Inc. (1984), 15 Ohio
               St.3d 75, 77, 15 OBR 179, 472 N.E.2d 707. In addition, we have
               also stated that the duty element of negligence may be
               established by common law, by legislative enactment, or by the
               particular circumstances of a given case. Chambers v. St.
               Mary's School (1998), 82 Ohio St. 3d 563, 565, 697 N.E.2d
No. 17AP-771                                                                                 4

               198; Eisenhuth v. Moneyhon (1954), 161 Ohio St. 367, 53 Ohio Op.
274, 119 N.E.2d 440, paragraph one of the syllabus.

       {¶ 10} Furthermore, a determination that a defendant owes a particular duty of care
to a plaintiff amounts to an:
               " 'expression of the sum total of those considerations of policy
               which lead the law to say that the particular plaintiff is entitled
               to protection.' " (Prosser, Law of Torts (4th ed.1971) pp. 325-
               326.) Any number of considerations may justify the imposition
               of duty in particular circumstances, including the guidance of
               history, our continually refined concepts of morals and justice,
               the convenience of the rule, and social judgment as to where
               the loss should fall.

Id. at ¶ 24, quoting Mussivand v. David, 45 Ohio St. 3d 314, 318 (1989).
       {¶ 11} As the Supreme Court of Ohio has noted, the common law rule precludes
recovery by "third persons injured by an intoxicated individual, against the provider of the
alcoholic beverages, regardless of whether the provider is a commercial proprietor or a
social host." Settlemyer v. Wilmington Veterans Post No. 49, Am. Legion, Inc., 11 Ohio
St.3d 123, 125 (1984). There are exceptions arising from legislative enactment and the
common law which recognize that a defendant owes a duty to prevent an intoxicated person
from injuring third persons. For example, under Ohio's Dram Shop Act, a liquor permit
holder may be held liable for death or injury to a third person if the liquor permit holder
"knowingly sold an intoxicating beverage" to either a "noticeably intoxicated person" or an
underage person who proximately caused injury to a third person. R.C. 4399.18. Another
exception recognizes that "a social host has a duty to refrain from furnishing alcohol to a
minor and may be civilly liable for damages to third persons if said duty is violated." Mitseff
v. Wheeler, 38 Ohio St. 3d 112, 113 (1988).
       {¶ 12} In this case, appellants argue that an exception should also be recognized if
the defendant "exercises some degree of control over the person consuming the [alcoholic]
beverages," based on this court's holding in Fletcher Trucking v. Columbus Fair Auto
Auction, 10th Dist. No. 94APE09-1394 (June 13, 1995). (Appellants' Brief at 10.) They argue
that the allegations in the complaint described a degree of CFC's "control" over the
intoxicated driver consistent with the duty recognized in Fletcher Trucking that made it
error for the trial court to dismiss the negligence claim. These allegations included: CFC
No. 17AP-771                                                                                5

organized a seven hour drinking party; it knew that 5,500 people would be going to the bars
in the crawl; CFC had a "special relationship of control over the drinkers at their driving
party," as demonstrated by giving the participants a list of bars to attend and tickets to
redeem pitchers of beer at the bars; CFC knew that the participants would drink even more
beer than the kegs provided; and CFC failed to take adequate precautions to protect the
public from the dangers created by the event. (May 23, 2016 Compl.)
       {¶ 13} In Fletcher Trucking, the relationship of control that served as the
foundation for recognizing the defendant's duty arose from an employer-employee
relationship, the employer's actual knowledge of the employee's intoxication, and the
employer's affirmative assumption of the responsibility to deal with his intoxication. In that
case, a supervisor was alerted that the employee was behaving erratically. Id. at 2. When
the supervisor located the employee, he was found with a beer and "did not answer or
respond" when questioned. Id. The supervisor suspended the employee and told him to
wait in a car while they arranged a ride home for him. Id. at 4. The employee was seen
crashing the car, then got into another car with keys in the ignition, drove it off the lot,
crashed it, and injured another driving while killing himself. Id. at 5-7.
       {¶ 14} In recognizing that the employer owed a duty of care, we noted that the
employee, who had a previous conviction for drunk driving, was left unattended in a lot full
of cars with keys in them when the employer knew he was intoxicated, and was seen
crashing one vehicle; the employee "used an opportunity arguably created by [the
employer] to inflict himself on the motoring public and would never have been on the
highway but for his access to his employer's vehicles." Id. at 15. Key to the recognition of
the employer's legal duty was the employer's actual knowledge of the employee's
intoxication and its affirmative action of asserting control over him. Id. at 14.
       {¶ 15} Here, even when the allegations of Lytal and Duggan's complaint are
assumed true in all respects, they fail to describe a relationship of control comparable to
the one in Fletcher Trucking. The intoxicated driver who injured Lytal was one of
approximately 5,500 persons participating in the event organized by CFC. There is no
allegation that CFC, Green, or Neimeier had actual knowledge that she was intoxicated or,
like the employer in Fletcher Trucking, affirmatively assumed an obligation to control her
after learning of the intoxication. Unlike the employer in Fletcher Trucking, neither CFC
No. 17AP-771                                                                                6

nor its corporate officers provided the driver with access to vehicles. Although CFC
provided all of the participants with pitchers of beer, the act of merely providing alcohol to
an inebriated person is insufficient to create a general legal duty to protect the public from
injuries caused by that person. See Settlemyer. We agree with Judge Bowman's concurring
opinion in Fletcher Trucking: the "case addresses a particular, narrow issue," and its
holding "should be confined to the facts of [that] particular case and should not be found
to extend beyond it." Id. at 31. (Bowman, J., concurring.)
       {¶ 16} For the foregoing reasons, we conclude that, as a matter of law, CFC, Green,
and Neimeier did not owe a duty of care to Lytal. Consequently, she cannot state a
negligence claim against them and Duggan cannot bring a derivative claim for loss of
consortium. Thus, the trial court did not err when it granted the motion for judgment on
the pleadings under Civ.R. 12(C). Accordingly, the assignment of error is overruled and the
judgment is affirmed.
                                                                        Judgment affirmed.

                        KLATT and LUPER SCHUSTER, JJ., concur.
                                _________________